UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6541



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIAM NATHANIEL COBB,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-95-591, CA-98-3274-2-18)


Submitted:   June 22, 1999                 Decided:   October 22, 1999


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Nathaniel Cobb, Appellant Pro Se. Bruce Howe Hendricks,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Nathaniel Cobb seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal, relying for the most

part on the reasoning of the district court.   See United States v.

Cobb, Nos. CR-95-591; CA-98-3274-2-18 (D.S.C. Apr. 1, 1999).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       It is not clear that the district court was correct in
concluding that Cobb was a career offender under U.S.S.G. § 4B1.1,
which placed him in criminal history category VI. Nevertheless, we
are able to affirm because the district court noted that Cobb’s
criminal history category should be VI on an alternative ground:
an upward departure from category V was warranted because Cobb’s
criminal history was more serious than the average defendant in
category V. See U.S.S.G. § 4A1.3.


                                 2